Order entered February 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00922-CV

              YIHUA XIONG A/K/A BRUCE XIONG, Appellant

                                          V.

                               JULIA XIA, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01586-2020

                                      ORDER

      Before the Court is appellant’s February 1, 2021 unopposed motion for an

extension of time to file his brief on the merits. Appellant explains that the parties

are in the process of finalizing settlement documents. We GRANT the motion.

Appellant shall file either his brief on the merits, a motion to dismiss the appeal, or

a status report on or before March 5, 2021.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE